EXHIBIT 10.1
SEPARATION AGREEMENT AND RELEASE
     THIS SEPARATION AGREEMENT AND RELEASE (“Agreement”), by and between
Jonathan J. Judge (“Employee” or “you”) and PAYCHEX, INC. (the “Company”) and
its parents, subsidiaries, divisions, affiliates, and/or related business
entities, and with respect to each of them, their predecessors, successors and
assigns, employee benefit plans or funds, and with respect to each such entity,
all of its or their past and/or present shareholders, directors, officers,
attorneys, fiduciaries, agents, trustees, administrators, employees and assigns,
whether acting on behalf of the Company or in their individual capacities
(collectively the “Company”) is made on July 12, 2010.
     1. SEPARATION DATE.
          a. You have informed the Company that your voluntary separation date,
which shall be your last day of employment with the Company, will be July 31,
2010 (the “Separation Date”). From the date hereof through the Separation Date
(the “Notice Period”), you shall continue to be an employee of the Company, the
Company will, during the Notice Period, continue to pay you your regular base
pay, your fiscal year 2010 bonus (as previously determined by the Governance and
Compensation Committee) and continue to provide you with those benefits that you
were eligible to receive prior to the date hereof. During the Notice Period the
Company may, at its sole discretion, choose to discontinue or otherwise limit
your access to confidential information and/or elect to: (i) require you to
continue to perform your regular and/or comparable alternative duties; (ii)
require you to discontinue your duties, in whole or in part; and/or
(iii) require you to aid and assist in a reasonable manner with the transition
process associated with your departure.
          b. After the Separation Date, you shall remain a member of the Board
of Directors of the Company through your current term of service, but you shall
no longer be an employee or an executive officer of the Company. The Separation
Date shall be the termination date of your employment for purposes of your
Employment Agreement dated November 30, 2007 and for purposes of participation
in and coverage under all benefit/pension plans and programs sponsored by or
through the Company. You agree to submit all requests for reimbursable business
expenses incurred as an employee prior to the Separation Date for reimbursement
no later than one month following the Separation Date (all such reimbursement
requests shall otherwise be in accordance with Company’s usual guidelines and
practices).
          c. Except as otherwise expressly provided for herein, you affirm that
you have been paid and/or have received all base pay, bonuses, severance and/or
benefits to which you may have been entitled during the period of employment
with the Company, including any payments or benefits you may have been entitled
to and you shall not be entitled to any other compensation, severance, equity or
option payments, incentives, bonuses, awards or any other form of payment or
benefits from any of the Company, either with respect to prior years or service
or your employment in 2010. Notwithstanding the foregoing, you shall remain
entitled to (i) your restricted stock and option awards to the extent vested as
provided for under this Agreement or otherwise, and (ii) your accrued and vested
balance in the Company’s non qualified and unfunded deferred compensation plan
(the “Deferral Plan”), and any other accrued and vested rights you may have
under any other plans. Except as otherwise provided herein,

 



--------------------------------------------------------------------------------



 



your rights with respect to the exercise of any vested stock options shall be
governed by the terms of the applicable option grant and plan. Amounts payable
to you under the Deferral Plan shall be paid to you in accordance with your
prior election and otherwise subject to the terms of such plan. For purposes of
the Paychex, Inc. 401(k) Retirement Plan, you will be considered a terminated
employee as of your Separation Date. All of the terms and conditions of the
Company’s benefit plans will continue to be governed by the controlling plan
documents.
     2. CONSIDERATION. In consideration of and exchange for your release and
waiver of all claims against the Company and your compliance with all other
terms and conditions of this Agreement (subject to written notice and an
opportunity to cure any alleged breach), the Company agrees to provide you with
the following “Consideration”:
          a. The Company shall pay you $1,900,000.00 (less applicable taxes and
withholdings), payable within ten (10) business days following the expiration of
six months after your Separation Date. The Payment shall not constitute
compensation for any purpose under any retirement plan maintained by the
Company. In the event of your death or incapacity, the Payment shall be made to
your estate or personal representative, as applicable.
          b. If you timely elect COBRA coverage for yourself and/or your
eligible dependents, the Company will pay the premiums for such coverage for
twelve (12) months following your Separation Date. In addition, following the
twelve (12) month coverage period, you may be eligible to elect to continue
health coverage on a self-pay basis in accordance with your rights and
obligations under COBRA. Information regarding your rights under COBRA will be
provided to you under separate cover.
          c. Any options, restricted stock, or other equity granted to you prior
to July 1, 2007 that have not previously vested shall vest and become
immediately exercisable on the Separation Date. In addition, you will be vested
in (i) an additional 11,111 shares of restricted stock associated with your
July 17, 2007 award, and (ii) an additional 30,000 non-qualified stock options
associated with your July 17, 2007 award. Your exercise period in connection
with all vested options shall be one year from the Separation Date.
          d. You acknowledge and agree that the payments provided to you under
this Agreement represent good and valuable consideration for your General
Release and your obligations hereunder.
     3. a. GENERAL RELEASE OF ALL CLAIMS. You will execute and deliver to the
Company on or before Separation Date a General Release in the form set forth in
Annex A (“General Release”).
          b. Company’s Release. The Company hereby forever releases and
discharges Employee, his heirs, successors, and assigns, from any and all
claims, charges, complaints, liens, demands, causes of action, obligations,
damages, and liabilities, known or unknown, suspected or unsuspected, that the
Company had or may now have, from the beginning of the world to the date of this
release (the “Company’s Release”). The Company’s Release specifically extends
to, without limitation, any and all claims or causes of action under common law
as well as any claims under any applicable state, federal, or local statutes and
regulations; provided, however,

2



--------------------------------------------------------------------------------



 



that the Company’s Release does not waive, release, or otherwise discharge any
claim or cause of action to enforce the Company’s rights under (x) this
Agreement or (y) any option or equity Award Agreement with respect to conduct
arising after the date of this release.
          c. The parties agree to execute and exchange mutual “bring down”
releases upon the Employee’s resignation from the Board of Directors of the
Company.
     4. RESIGNATIONS. Effective as of the Separation Date (or earlier if your
employment is terminated), you agree to resign from all subsidiary board seats
and any other positions that you hold in connection with your employment by or
service in connection with any of the Company and to execute the omnibus
resignation letter attached as Annex B and any implementing documentation that
the Company may request in connection with such resignations.
     5. RESPONSE TO LEGAL PROCESS. Nothing in this Agreement shall preclude you
from providing truthful information to a government agency, or in response to a
valid subpoena, or as otherwise required by law.
     6. NO ADMISSION OF WRONGDOING. This Agreement is not intended, and shall
not be construed, as an admission that you or the Company have violated any law
(statutory or decisional), ordinance or regulation, breached any contract or
policy, or committed any wrongdoing.
     7. POST TERMINATION OBLIGATIONS.
          a. Your Existing Contractual Obligations— You acknowledge that by
virtue of your employment by the Company as President and CEO, you have had
unfettered access to a range of sensitive and confidential information regarding
the business operations, strategies, customers, prospects, employees and
finances of the Company and its affiliates. You acknowledge that you are bound
by the terms of paragraph 6 of your Employment Agreement as signed by you on
November 30, 2007 (“Confidentiality Agreement”) and that the provisions of the
Confidentiality Agreement shall continue in full force and effect following the
Separation Date. You also acknowledge that you continue to be bound by the
Non-competition, Non-solicitation, Confidentiality, and Detrimental Conduct
provisions of your 2008 and 2009 equity compensation agreements with the
Company.
          b. Non-Disparagement. The parties agree that they will not disparage
or defame or encourage or induce others to disparage or defame the Employee or
the Company, including comments that would adversely affect or damage in any
manner (or otherwise portray in a false or negative light) the conduct of the
business of, or business reputation of, the Company or any of its officers,
directors, executives or personnel.
          c. Indemnification/D&O Coverage. Nothing herein is intended to waive
or extinguish any rights you have to coverage as a former executive under the
Company’s D&O policies, charter, by-laws or indemnification agreement(s).

3



--------------------------------------------------------------------------------



 



     8. RETURN OF PROPERTY. On or before the Separation Date you shall comply in
all respects with the Confidentiality Agreement and shall immediately return to
the Company all property belonging to the Company and/or the Company Entities,
including but not limited to laptop, cell phone, keys, card access to the
building and office floors, internal policies and other confidential business
financial information and documents, such as files and material in your
possession (including any computers, pagers, Blackberry, cellular phones, etc.),
and all copies of computerized databases and related materials regarding the
Company.
     9. COOPERATION. You agree that it is an essential term and condition of
this Agreement that during the three year period following your Separation Date,
you cooperate with the Company and its counsel (i) with respect to all matters,
for which you had responsibility or oversight while employed and (ii) any claims
and/or lawsuits involving the Company of which you may have particular knowledge
or in which you may be a witness, and following your termination of employment,
you agree to cooperate with, and make yourself available on a reasonable basis
to respond to inquiries from, representatives of any of the Company regarding
any matters arising during the course of your employment or in connection with
any investigation, administrative proceeding, arbitration, mediation or
litigation (each, a “Proceeding”) relating to any matter arising during the
course of your employment or of which you have knowledge. Such cooperation
includes meeting with Company representatives and counsel to disclose such facts
as you may know, preparing with the Company’s counsel for any deposition, trial,
hearing or other proceeding; attending any deposition, trial, hearing or other
proceeding to provide truthful testimony; and providing other assistance to the
Company and to the Company’s counsel as may, in the judgment of the Company’s
counsel, be necessary. You agree that, in the event you are subpoenaed or
otherwise required by any person or entity (including, but not limited to, any
government agency) to give testimony or produce documents (in a deposition,
administrative or court proceeding or otherwise) which in any way relates to
your employment by the Company, you will, to the extent not legally prohibited
from doing so, give prompt notice of such request to the Chief Legal Officer of
the Company so that the Company may contest the right of the requesting person
or entity to such disclosure before making such disclosure. Nothing in this
provision shall require you to violate your obligation to comply with valid
legal process. The Company will not pay any consulting, per diem, or
professional fees for cooperation in such matters; provided, however, the
Company shall pay for or directly reimburse you for your reasonable
out-of-pocket expenses incurred pursuant to this section 9 (including but not
limited to reasonable travel expenses).
     10. MATERIAL BREACH. Any breach of the provisions of Paragraphs 7, 8 and/or
9 above, shall be considered a material breach of this Agreement. In the event
that you or the Company have committed a material breach of this Agreement, in
addition to any remedies available to the Company under the Confidentiality
Agreement or to you, the parties consent to the entry of injunctive relief, in
addition to the right to pursue any and all of their remedies under the law. The
parties further agree that you or the Company may obtain injunctive relief
without the posting of a bond. The parties further agree that the prevailing
party in any litigation shall be entitled to recover their attorneys’ fees and
costs incurred in any such action. The parties further agree that in the event
of an alleged breach of this Agreement by either party, the non-breaching party
shall provide written notice of such action and the section of the Agreement
under which it constitutes a breach, and further will provide a reasonable
opportunity to cure the breach.

4



--------------------------------------------------------------------------------



 



     11. REFERENCES; PUBLIC STATEMENTS. All reference inquiries relating to your
employment with the Company shall be directed to the Vice President of
Organizational Development. Any public statement by you or the Company shall be
consistent with the Company’s press release announcing your resignation,
attached hereto as Annex C.
     12. GOVERNING LAW AND ENFORCEMENT. This Agreement shall be construed and
enforced in accordance with the laws of the State of New York without regard to
the principles of conflicts of law. Additionally, any action concerning this
Agreement shall be commenced exclusively in the state courts of Monroe Country,
New York or United States District Court for the Western District of New York,
in Rochester, New York. Both parties consent to the exclusive jurisdiction of
such state and federal courts and waive any claim under the doctrine of forum
non conveniens.
     13. ENTIRE AGREEMENT. You understand that, except as otherwise provided
herein, this Agreement constitutes the complete understanding between the
Company and you, and, supersedes any and all agreements, understandings, and
discussions, whether written or oral, between you and any of the Company
Entities, except that any indemnification rights you were provided as an officer
of the Company will survive this Agreement. No other promises or agreements, or
modifications, waivers or amendments to this Agreement, shall be binding unless
in writing and signed by both the Company and you after the execution of this
Agreement. This Agreement may be executed in any number of counterparts and by
different parties on separate counterparts, each of which counterparts, when
executed together, shall constitute but one and the same Agreement. The parties
further agree that if any part or any provision of this Agreement is determined
to be invalid or unenforceable under applicable law by a court of competent
jurisdiction, that part shall be ineffective to the extent of such invalidity
only, without in any way affecting the remaining parts of said provision or the
remaining provisions of the Agreement.
     14. ACKNOWLEDGMENTS. You acknowledge that you: (a) have carefully read this
Agreement in its entirety; (b) are hereby advised by the Company, in this
writing, to consult with an attorney of your choice before signing this
Agreement; (c) fully understand the significance of all of the terms and
conditions of this Agreement and have discussed them with an attorney of your
choice; and (d) are signing this Agreement voluntarily and of your own free will
and agree to abide by all the terms and conditions contained herein.
     15. 409A Considerations. The intent of the parties is that payments and
benefits under this Agreement comply with Section 409A of the Internal Revenue
Code of 1986, as amended (the “Code”) and the regulations and guidance
promulgated thereunder (collectively “Code Section 409A”) and, accordingly, to
the maximum extent permitted, this Agreement shall be interpreted to be in
compliance therewith. In no event whatsoever shall the Company be liable for any
additional tax, interest or penalties that may be imposed on Employee by Code
Section 409A or any damages for failing to comply with Code Section 409A
hereunder or otherwise. The reimbursement payment for costs, expenses or in-kind
benefits provided for under Section 2(b) of this Agreement or otherwise, except
as permitted by Code Section 409A, shall (i) be made no later than the end of
the calendar year following the calendar year in which such costs, expenses or
in-kind benefits were incurred or provided; (ii) the amount of expenses eligible
for reimbursement, or in-kind benefits provided, during any taxable year shall
not affect

5



--------------------------------------------------------------------------------



 



the amounts of expenses eligible for reimbursement, or in-kind benefits to be
provided, in any other taxable year (other than with regard to a limit related
to the period in which an arrangement is in effect (other than with regard to a
limit related to the period in which the arrangement is in effect with regard to
an arrangement subject to Section 105(b) of the Code), and (iii) the
reimbursement or in-kind benefit cannot be liquidated or exchanged for any other
benefit.
     IN WITNESS WHEREOF, the parties hereto have approved and executed this
Agreement as of the dates set forth below:

                          PAYCHEX, INC.       EMPLOYEE    
 
                        BY:   /s/ John Morphy       BY:   /s/ Jonathan J. Judge
7/10/2010                          
 
  Name:   John Morphy           Jonathan J. Judge    
 
  Title:   Sr. Vice President, Chief Financial
Officer, Secretary, Treasurer                

6



--------------------------------------------------------------------------------



 



Annex A
GENERAL RELEASE
     1. In consideration for the benefits to be provided pursuant to the
Agreement entered into between the undersigned and the Company, dated as of
July 12, 2010 (the “Agreement”), you, for yourself and for your heirs,
executors, administrators, trustees, legal representatives and assigns
(hereinafter referred to collectively as “Releasors”), forever release and
discharge the Company from any and all claims, demands, causes of action, fees
and liabilities of any kind whatsoever, whether known or unknown, which you ever
had, now have, or may have against any of the Company Entities by reason of any
act, omission, transaction, practice, plan, policy, procedure, conduct,
occurrence, or other matter, up to and including the execution of this
Agreement, including but not limited to claims for, under, or based on: (i) the
Age Discrimination in Employment Act and the Older Workers’ Benefit Protection
Act; (ii) Title VII of the Civil Rights Act of 1964; (iii) the Americans with
Disabilities Act; (iv) any claims under Sections 1981 through 1988 of Title 42
of the United States Code; (v) the Employee Retirement Income Security Act of
1974; (vi) the Family and Medical Leave Act; (vii) the National Labor Relations
Act; (viii) Sections 503 and 504 of the Rehabilitation Act of 1973; (ix) the New
York State Human Rights Law and the New York City Administrative Code; (ix) all
other federal, state and local fair employment and civil rights laws; (x) breach
of contract (express or implied), retaliation, wrongful discharge, detrimental
reliance, defamation, emotional distress, and/or compensatory and/or punitive
damages; (xi) claims of any character arising under any laws of any jurisdiction
with respect to which the Company may conduct any business operations or
otherwise have a place of business, and (x) attorneys’ fees, costs,
disbursements and/or the like; all of the above statutes as amended.

  a.   Claims Not Released. Notwithstanding the foregoing, you are not releasing
claims that relate to: (i) any claims arising after the execution of this
General Release; (ii) any claims for enforcement of the Agreement; (iii) claims
for accrued, vested benefits under any employee benefit or welfare plan of the
Company, or vested option or equity award granted by the Company, in accordance
with the terms of such plans, award and applicable law; (iv) any claims or
rights which cannot be waived by law; and/or (v) any claims for indemnification
or contribution pursuant to Section 7(c) of the Agreement.     b.   Waiver. By
virtue of the foregoing, you agree that you have waived any damages and other
relief available to you (including, without limitation, monetary damages,
equitable relief and reinstatement) with respect to any claim or cause of action
released in section 1, above. Therefore, you agree that you will not accept any
award or settlement from any source or proceeding (including but not limited to
any proceeding brought by any other person or by any governmental agency) with
respect to any claim or right waived in this General Release. You further
covenant not to commence any action with respect to any claims released under
this General Release, and agree to indemnify the Company for any damages or
expenses resulting from your breach of this release.     c.   Rights. Nothing in
this General Release shall be construed to prevent you from filing a charge
with, or participating in an investigation conducted by any

 



--------------------------------------------------------------------------------



 



      governmental agency, including any federal/state/city fair employment
practices agency, to the extent required or permitted by law. Nevertheless, as
set forth in (b) above, you acknowledge that you cannot benefit monetarily with
respect to any of the claims released and waived in this General Release.

  d.   Defined Terms. Capitalized terms used herein shall have the meaning set
forth in the Agreement.     e.   Acknowledgments. You acknowledge that you:
(a) have carefully read the Agreement and this General Release in its entirety
and have had twenty-one (21) days in which to consider its terms; (b) are hereby
advised by the Company, in this writing, to consult with an attorney of your
choice before signing this General Release; (c) fully understand the
significance of all of the terms and conditions of this General Release and have
discussed them with an attorney of your choice, or have had a reasonable
opportunity to do so; and (d) are signing this General Release voluntarily and
of your own free will and agree to abide by all the terms and conditions
contained herein.     f.   Effective Date. After executing this General Release,
you shall have seven (7) days (the “Revocation Period”) to revoke this General
Release by indicating your desire to do so in writing delivered to Paychex Vice
President, Chief Legal Officer at 911 Panorama Trail South, Rochester, New York
14625-2396, by no later than 5:00 p.m. on the seventh (7th) day after the date
you sign this General Release. The effective date of this General Release shall
be the eighth (8th) day after you sign the General Release (the “Effective
Date”). If the last day of the Revocation Period falls on a Saturday, Sunday or
holiday, the last day of the Revocation Period shall be deemed to be the next
business day. In the event you do not accept this General Release as set forth
above, or in the event you revoke this General Release during the Revocation
Period, this General Release, including but not limited to the obligation of the
Company to provide the Consideration and other benefits referred to in section 2
of the Agreement, shall be deemed automatically null and void.

                  /s/ Jonathan J. Judge       Jonathan J. Judge           
Dated: 7/31/2010   

 



--------------------------------------------------------------------------------



 



         

Annex B
Omnibus Resignation Letter
Paychex, Inc.
July 12, 2010
Ladies and Gentlemen:
     Effective as of July 31, 2010, I hereby retire and resign from any and all
positions, offices, board directorships and committee memberships that I may
occupy or hold in connection with the Company (as defined in the Separation
Agreement and Release dated July 12, 2010), with the exception of my membership
on the Paychex, Inc. Board of Directors, for which I shall continue to serve the
remainder of my existing term and for which my resignation shall be effective at
the expiration of said term. My resignation is not due to any disagreement with
the Company related to its operations, policies or practices.

            Sincerely,
      /s/ Jonathan J. Judge       Jonathan J. Judge         

 



--------------------------------------------------------------------------------



 



         

News from Paychex
911 Panorama Trail South • Rochester, NY 14625 • www.paychex.com
For Immediate Release
Paychex President and Chief Executive Officer Resigns
Rochester, NY (July 12, 2010) — The Board of Directors of Paychex, Inc. (NASDAQ:
PAYX) today announced the resignation of Jonathan J. Judge as president and
chief executive officer, effective July 31, 2010. Judge, who joined Paychex in
October 2004 as the company’s second president and CEO, said he is leaving to
pursue other interests. He will complete his term as a member of the Paychex
Board of Directors.
The Board of Directors immediately began the search for Judge’s successor. In
the interim, an executive committee has been formed to lead the company. Members
of that committee include the following Paychex executives: Delbert Humenik,
senior vice president of sales and marketing; John M. Morphy, senior vice
president, chief financial officer, and secretary; and Martin Mucci, senior vice
president of operations. Paychex Chairman B. Thomas Golisano and the Board of
Directors will provide oversight for the executive committee.
“Jon joined Paychex as my successor, bringing with him experience and
qualifications gained during his 25-year career with IBM,” said Golisano,
Paychex chairman and founder. “During his tenure with Paychex, Jon guided our
company’s revenue growth from $1.4 billion in fiscal 2005 to $2.0 billion in
2010. He also strengthened our management practices, oversaw key technology
advances for our payroll and HR offerings, and led our successful entry into the
health and benefits business. We thank Jon for his leadership over the last six
years and wish him well as he pursues new interests.”
“I have greatly enjoyed my time at Paychex, working with some of the most
talented and dedicated employees in the payroll and HR services industry,” said
Judge. “We have accomplished a great deal together, and the company will
continue to prosper. I have decided this is a good time for me to move on to my
next challenge.”
About Paychex
Paychex, Inc. (NASDAQ: PAYX) is a leading provider of payroll, human resource,
and benefits outsourcing solutions for small- to medium-sized businesses. The
company offers comprehensive payroll services, including payroll processing,
payroll tax administration, and employee pay services, including direct deposit,
check signing, and Readychex®. Human resource services include 401(k) plan
recordkeeping, health insurance, workers’ compensation administration, section
125 plans, a professional employer organization, time and attendance solutions,
and other administrative services for business. Paychex was founded in 1971.
With headquarters in Rochester, New York, the company has more than 100 offices
serving approximately 536,000 payroll clients nationwide as of May 31, 2010. For
more information about Paychex and our products, visit www.paychex.com.
# # #

 



--------------------------------------------------------------------------------



 



Paychex President & CEO Judge Resigns
Page 2 of 2
July 12, 2010
Editor’s note: To access a high-resolution photograph of Jonathan J. Judge, go
to the Media Center of www.paychex.com and click on “photos.”
Media Contact
Laura Saxby Lynch
Director, Corporate Communications
585-383-3074 (office)
585-354-3756 (mobile)
lsaxbylynch@paychex.com

 